Citation Nr: 1732754	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2009, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Veteran is represented by:  North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO, and in May 2014, he testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

This matter was previously before the Board in November 2014, May 2015, and June 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In October 2016, a total disability rating based on individual unemployability (TDIU) was granted, effective October 29, 2009.  On his November 2015 TDIU application, he asserted that he has been too disabled to work since October 31, 2009.  Accordingly, the issue of entitlement to TDIU has been resolved and is no longer before the Board.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD has resulted in, at most, occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  Prior to June 22, 2009, the criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Board notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were associated with the claims file.  Additionally, the record shows that the AOJ twice requested records pertaining to the Veteran's reported group therapy at the Greenville Vet Center and twice received responses from the Veteran's treatment providers in the form of letters summarizing the Veterans symptoms and course of treatment. In October 2016, the AOJ advised the Veteran that he must submit another signed authorization in order to make another request for Vet Center treatment records.  In response, the Veteran indicated that there was no reason to fill out another authorization, and he submitted another letter from his Vet Center therapist summarizing his symptoms and course of treatment.  Based on the foregoing, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was afforded a hearing before the Board in May 2014, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective   work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere    with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 41 and 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.

VA treatment records from September 2007 through June 2009 show complaints     of depressed mood, anxiety, irritability, nightmares, difficulty sleeping, crying spells, problems with concentration, social isolation, decreased interest in activities, feelings of hopelessness, periods of heavy drinking, and frequent dissociative episodes.  The Veteran reported having one friend and denied engaging in any leisure or recreational activities.  He was prescribed Celexa and Trazadone, the dosages of which were periodically increased.  He appeared alert and oriented;       his mood and affect were anxious and depressed; his speech was goal directed;     and he exhibited good insight, judgment, and impulse control.  There was no evidence of hallucinations, delusions, or obsessive rituals.  The Veteran was        often tearful and exhibited psychomotor retardation. He reported suicidal ideations on several occasions and homicidal ideations on one occasion.  The Veteran's treatment providers reviewed emergency and safety procedures and often ensured that the Veteran removed his gun from his home.  GAF scores ranging from 31 to 48 were assigned.    

During an August 2008 VA examination, the Veteran reported symptoms of intrusive memories, flashbacks, frequent distressing dreams, difficulty sleeping, depressed mood, anger, irritability, hypervigilance, exaggerated startle response, decreased interest in usual activities, and feelings of detachment from others, for which he was prescribed Celexa and Trazadone.  He stated that he avoided crowds and stayed home most of the time.  The Veteran reported working for a temporary employment agency and denied any problems with supervisors and coworkers. He also reported a history of alcohol abuse, but stated that he currently only drank a couple of drinks a day.  He denied any psychiatric hospitalizations or current suicidal or homicidal ideations.  The examiner indicated that the Veteran was     alert; his appearance, behavior, and hygiene were appropriate; his speech and concentration were normal; and his mood and affect were depressed.  There was    no evidence of panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals.  Judgment, thought process, abstract thinking, and memory were intact.  It was noted that he was able to perform activities of daily living, and the examiner characterized his level of impairment as occupational and social impairment with decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  A GAF score of 40 was assigned.  

During an August 2009 VA examination, the Veteran reported constant symptoms of intrusive thoughts, sleep disturbance, difficulty concentrating, hypervigilance, exaggerated startle response, suspiciousness, avoidance, anxiety, depression, irritability, emotional detachment, and difficulty having loving feelings.  He reported suicidal ideations in the past, but denied any current plan or intent. He stated that       he isolated himself socially, with the exception of his wife and one friend.  He indicated that his PTSD symptoms have put a strain on his relationship with his      wife and children, describing his relationship with his wife as "highly stressed." He indicated that he took little joy in life and constantly felt sleep deprived and fatigued. He denied any psychiatric hospitalizations. The Veteran indicated that he was previously employed as a spinning machine operator until he was laid off a month earlier due to downsizing.  The examiner indicated that the Veteran was oriented;      his appearance, hygiene, and behavior were appropriate; communication and speech were normal; eye contact was good; and mood and affect were depressed and anxious.  There was no evidence of panic attacks, delusions, hallucinations, or obsessive rituals.  It was noted that the Veteran's attention and focus appeared impaired, and he had 
difficulty understanding directions because he was highly anxious and easily distracted.  Memory, judgment, and abstract thinking were normal. The veteran was tearful during the interview, and he reported feeling helpless, hopeless, and fatigued.  He reported thinking about death nearly every day, but denied any suicidal plan or intent.  He    denied any homicidal ideations.  The examiner indicated that the Veteran did not       have any difficulty performing activities of daily living, but he was unable to perform recreation or leisurely pursuits because he was highly anxious and did not want to leave the house.  A GAF score of 40 was assigned.

During a July 2010 VA examination, the Veteran reported intrusive memories       and nightmares on a daily basis, flashbacks occurring several times a week, and anxiety, depression, exaggerated startle response, hypervigilance, suspiciousness, and difficulty sleeping.  He reported isolating himself socially, problems with anger     and irritability, and ongoing substance abuse.  He denied any violate behavior, hospitalizations, legal problems, or suicidal attempts, but reported a history of suicidal thoughts.  The Veteran reported last working in August 2009, when his temporary job ended.  The examiner indicated that the Veteran was oriented; his appearance and hygiene were appropriate; and his communication, speech, and concentration were normal.  There was no evidence of panic attacks, hallucinations, 
delusions, or obsessive rituals. Thought process was normal; judgment and memory were intact; and he was able to think abstractly.  The examiner indicated that the Veteran was able to perform activities of daily living, maintain family role functioning, and understand simple and complex commands.  He had difficulty establishing and maintaining effective work and social relationships and was unable to perform recreation or leisure pursuits.

Subsequent VA treatment records show continued complaints of anxiety, depression, hypervigilance, difficulty sleeping, occasional thoughts of suicide, and staring      spells/daydreaming episodes.  The Veteran was occasionally tearful and exhibited psychomotor retardation.  The record shows that he was separated from his wife for     a period of time and continued to take Celexa and Trazadone.  He exhibited good impulse control, judgment, and insight, and there was no evidence of hallucinations, delusions, or obsessive rituals.  He was independent in activities of daily living.  

The record also contains letters from the Veterans Vet Center treatment provider dated August 2013, June 2015, and October 2016.  The treatment provider indicated that the Veteran's PTSD resulted in severe symptoms of anger, irritability, hypervigilance, and major sleep disturbance.  The Veteran also endorsed negative alterations in thinking and mood, social isolation, anhedonia, suicidal thoughts, and intrusive memories on      a daily basis which caused intense distress.  

Upon review of the record, the Board finds that a 70 percent rating is warranted throughout the appeal period.  Prior to June 22, 2009, the Veteran exhibited symptoms of depressed mood, anxiety, irritability, nightmares, difficulty sleeping, crying spells, problems with concentration, social isolation, feelings of hopelessness, substance abuse, suicidal ideations, and frequent dissociative episodes.  He often appeared    tearful and exhibited psychomotor retardation.  Notably, on numerous occasions, the Veteran's regular VA mental health treatment providers assigned GAF scores between 31 and 48, which were indicative of serious impairment in social and occupational functioning and some impairment in reality testing or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  See DSM-IV.  Resolving any doubt in the Veteran's favor, the Board finds that the evidence of     record more nearly approximates occupational and social impairment with deficiencies in most areas prior to June 22, 2009.  Thus, a 70 percent rating is warranted throughout the appeal period.

The Board finds that a rating in excess of 70 percent is not warranted at any point during the period under review.  The record shows that the Veteran performed activities of daily living and maintained personal hygiene. Moreover, there was     no evidence of persistent hallucinations or delusions, and the evidence is not suggestive of impairment of thought process or communication.  Thus, total       social and occupational impairment is not shown, and a 100 percent rating is         not warranted at any time during the period under review.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of 70 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

An initial 70 percent rating for PTSD prior to June 22, 2009 is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


